DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are now pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in line 7 and claim 14 in line 6 recites “a first nonvolatile storage area” and then in claim 1, line 8 and claim 14, line 7, it again recites “first nonvolatile storage area”. Therefore, it is unclear whether applicant is referring to the same first nonvolatile storage area or a new/different first nonvolatile storage area.
Response to arguments
Applicant's amendments filed 07/29/2022 have been considered and entered and in view of applicant’s amendments, previous rejection(s) have been withdrawn and a new ground(s) of rejection(s) are now made further in view of Yanamura et al.
Applicant argues, see remarks pages 6-7 that cited prior arts such as Ito and Isobel fail to explicitly teach all the newly amended features as now recited in the independent claims.
In reply, examiner asserts, that new 103 combination is now made in view of Ito, Isobel and Yanamura where new reference Yanamura has been successfully shown to teach the newly amended features of claim 1 in combination with previously cited prior arts, please see the rejection(s) below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, US 2014/0355032 in view of Isobel et al., US 2008/0253786 further in view of Yanamura et al., US 2008/0074683.
Regarding claim 1, Ito discloses an information processing apparatus (image forming apparatus 100, fig. 1, paragraph 24) capable of outputting a plurality of pieces of log information including at least first type of log information corresponding to an event and more detailed second type of log information corresponding to the event (plurality pieces of log information such as memory error, abnormality in firmware and so on is stored in ring buffer 303R of RAM 303, which stores first type of log information regarding an event such as memory error, paragraphs 33-34 and then more detailed information such as details of specific error as second log information regarding corresponding to said error further detailing the error such as if it is restricted or not from deletion is stored in non-volatile NVRAM 304 or ROM 302, paragraphs 35-37), the information processing apparatus comprising:
 one or more controllers (CPU 301) configured to function  (paragraph 27) as:
 a unit (CPU 301 with RAM 303) configured to store first type of log information about events generated during operation of the information processing apparatus in a first nonvolatile storage area (log information about events generated for which overwrite function is restricted (non-volatile information of the apparatus 100) is stored in ring buffer 303R of RAM 303, which stores first type of log information regarding an event such as memory error, paragraph 33-36, and as shown in fig. 3), 
and a unit (CPU 301 with RAM 302/304) configured to store second type of log information about events generated during operation of the information processing apparatus in a second nonvolatile storage area (more detailed information such as details of specific error as second log information regarding corresponding to said error further detailing the error such as if it is restricted or not from deletion is stored in non-volatile NVRAM 304 or ROM 302, paragraphs 35-37 and as shown in figs. 3-5).  
Ito fails to explicitly disclose continue to store first type of log information in first nonvolatile storage area by overwriting old logs with new logs when the first nonvolatile storage area reaches a predetermined full state so that the newest log remains; and to store log information of information processing apparatus in a second nonvolatile storage area until the second nonvolatile storage area reaches a predetermined full state and then stop the storage so that the oldest log remains.
However, Isobel teaches continue to store first type of log information in first nonvolatile storage area (after the predetermined time has elapsed, the log information is continued to be stored in memory area # 1 and not in memory # 2, see paragraphs 120, 58-59, 162-163); and to store log information of information processing apparatus in a second nonvolatile storage area until the second nonvolatile storage area reaches a predetermined period (the color registration adjustment value(s) are stored as default value(s) into memory area # 2 of memory 14 for a predetermined time given for first time processing, see paragraphs 39, 41, 120, 147, 162-163). 
It would have been advantageous to modify the image processing apparatus as disclosed by Ito to include storing values into memory area depending on predetermined time techniques as taught by Isobel. The motivation for the skilled artisan in doing so is to shorten the wait time and efficiently (fast) carrying out image forming jobs with effective registration corrections as taught by Isobel at paragraph 171, 177. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Ito with Isobel to reach the aforementioned advantage.
Ito and Isobel fail to explicitly teach storing log information in first storage area by overwriting old logs with new logs when the first storage area reaches a predetermined full state so that the newest log remains; and to store log information until storage area reaches a predetermined full state and then stop the storage so that the oldest log remains.
However, Yanamura teaches storing log information in first storage area (log storage area HDD 271) by overwriting old logs with new logs when the first storage area reaches a predetermined full state so that the newest log remains (“when the log storage area 271m is in a "near-full" state in which available space in the access-log storage area 271ma or the print-log storage area 271mp is less than a sufficient size (set value) to add a log of one print job, and a "log arrangement" button are displayed. With the input screen 79d, a user can select operation in the near-full state, i.e., "input stop" or "overwrite"… If "overwrite" is selected, when there is no available space in the access-log storage area 271ma or the print-log storage area 271mp, a new log is automatically overwritten on an old log storage area”, paragraph 52); and to store log information until storage area reaches a predetermined full state and then stop the storage so that the oldest log remains (when the log storage area 271 is in a "near-full" state and a user selects "input stop" option than the further input of new log data into storage area 271 is stopped due to the near-full state resulting in oldest log data remaining in storage area without being overwritten, paragraphs 52, 56).
It would have been advantageous to modify the image processing apparatus as disclosed by Ito to include storing values into memory area depending on predetermined time techniques as taught by Isobel and memory overwriting or input stopping techniques as taught by Yanamura. The motivation for the skilled artisan in doing so is to shorten the wait time and efficiently (fast) carrying out image forming jobs with effective registration corrections as taught by Isobel at paragraph 171, 177 and to prevent having loss of important old logs when memory area becomes full as taught by Yanamura in paragraph 67.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Ito with Isobel and Yanamura to reach the aforementioned advantage.
Regarding claim 2, Ito further discloses wherein the plurality of pieces of log information is output by firmware (i.e. abnormality in firmware, paragraph 34).  
Regarding claim 3, Combination of Ito with Isobel further teaches wherein the first type of log information and the second type of log information are stored in different storage areas of a nonvolatile storage medium (Isobel, paragraphs 56, 65, memory 14 is a non-volatile memory with memory area # 1 and memory # 2, see paragraphs 58-59).
It would have been advantageous to modify the image processing apparatus as disclosed by Ito to include storing values into memory area depending on predetermined time techniques as taught by Isobel. The motivation for the skilled artisan in doing so is to shorten the wait time as taught by Isobel at paragraph 171. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Ito with Isobel to reach the aforementioned advantage.
Regarding claim 4, Combination of Ito with Isobel further teaches wherein the first type of log information is stored in the first storage area of a nonvolatile storage medium, and the second type of log information is stored in the second storage area of the nonvolatile storage medium (Isobel, the color registration adjustment value(s) are stored as default value(s) into memory area # 2 of memory 14 for a predetermined time given for first time processing but after the predetermined time has elapsed, the normal operation mode is executed where newly outputted values are now stored in memory area # 1 and not in memory # 2, see paragraphs 120, 58-59, 162-163).
It would have been advantageous to modify the image processing apparatus as disclosed by Ito to include storing values into memory area depending on predetermined time techniques as taught by Isobel. The motivation for the skilled artisan in doing so is to shorten the wait time in image processing as taught by Isobel at paragraph 171. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Ito with Isobel to reach the aforementioned advantage.
Regarding claim 5, Combination of Ito with Isobel further teaches wherein, based on occurrence of an event, a first number of pieces of log information about the event are stored in the first storage area and a second number of pieces of log information about the event are stored in the second storage area, the first number being smaller than the second number (Isobel, when the copier 100 is turned on for the first time after the shipment from the factory then the color registration adjustment value(s) are stored as default value(s) into memory area # 2 of memory 14 for a predetermined time given for first time processing, and after the first time turned on of the copier, when the copier 100 is turned on the second or subsequent time next after the predetermined time has elapsed between the power-off and power-on, then the normal operation mode is carried out, where values are always stored in memory area # 1 and not in memory # 2, the default value stored in area #2 is smaller than number of values stored in area #1, see paragraphs 120, 58-59, 162-163).
It would have been advantageous to modify the image processing apparatus as disclosed by Ito to include storing values into memory area depending on predetermined time techniques as taught by Isobel. The motivation for the skilled artisan in doing so is to efficiently carrying out image forming jobs with effective registrations as taught by Isobel at paragraph 177. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Ito with Isobel to reach the aforementioned advantage.
Regarding claim 6, Combination of Ito with Isobel further teaches wherein storage of log information in the second storage area is started according to the first power-on after the shipment of the information processing apparatus (Isobel, when the copier 100 is turned on for the first time after the shipment from the factory then the color registration adjustment value(s) are stored as default value(s) into memory area # 2 of memory 14 for a predetermined time given and after that into memory area # 1 as described above, see paragraphs 39, 41, 120, 147, 162-163).
It would have been advantageous to modify the image processing apparatus as disclosed by Ito to include storing values into memory area depending on predetermined time techniques as taught by Isobel. The motivation for the skilled artisan in doing so is to shorten the wait time in image processing as taught by Isobel at paragraph 171. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Ito with Isobel to reach the aforementioned advantage.
Regarding claim 12, Ito further discloses a print device configured to form an image on a sheet (image processing apparatus 100 is a printer which performs printing, paragraphs 24-25).
Regarding claim 13, Ito with Isobel further teaches a scan device configured to scan a document (Isobel teaches that apparatus 100, fig. 1 is a copying machine (which has scanning) and such as to printer of Ito which also can be an MFP or copying machine as illustrated by Isobel in paragraph 42).
Regarding claim 14, it recites similar features, as claim 1, except claim 14 is a method claim. Thus, arguments made for claim 1 are applicable for claim 14.
Regarding claim 15, it recites similar features, as claim 2, except claim 15 is a method claim. Thus, arguments made for claim 2 are applicable for claim 15.
Regarding claim 16, it recites similar features, as claim 3, except claim 16 is a method claim. Thus, arguments made for claim 3 are applicable for claim 16.
Regarding claim 17, it recites similar features, as claim 4, except claim 17 is a method claim. Thus, arguments made for claim 4 are applicable for claim 17.
Regarding claim 18, it recites similar features, as claim 5, except claim 18 is a method claim. Thus, arguments made for claim 5 are applicable for claim 18.
Regarding claim 19, it recites similar features, as claim 6, except claim 19 is a method claim. Thus, arguments made for claim 6 are applicable for claim 19.
Regarding claim 20, which recites a non-transitory computer readable storage medium version of claim 1, see rationale as applied above. Note that non-transitory computer readable storage medium is taught by Ito in paragraph 80.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, US 2014/0355032 in view of Isobel et al., US 2008/0253786 further in view of Yanamura et al., US 2008/0074683 as applied in claim 1 above and further in view of Yamauchi et al., US 8,248,648.
Regarding claim 7, Combination of Ito with Isobel and Yanamura fails to further teach wherein the plurality of pieces of log information includes at least log information about an operating system (OS).  
However, Yamauchi teaches wherein plurality of pieces of log information includes at least log information about an operating system (OS) (col. 7, lines 7-26, col. 8, lines 19-40).
It would have been advantageous to modify the image processing apparatus with log storing techniques as taught by Ito, Isobel and Yanamura to include various information and functionality providing techniques Yamauchi. The motivation for the skilled artisan in doing so is to provide an accurate and effective log entries to user with all the necessary information pertaining to the events that occurred as taught by Yamauchi. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Ito, Isobel and Yanamura and Yamauchi to reach the aforementioned advantage.
Regarding claim 8, Combination of Ito with Isobel and Yanamura fails to further teach wherein the plurality of pieces of log information includes at least log information about a user interface (UI).  
However, Yamauchi teaches wherein plurality of pieces of log information includes at least log information about a user interface (UI) (user interface information depicted in fig. 4).
It would have been advantageous to modify the image processing apparatus with log storing techniques as taught by Ito, Isobel and Yanamura to include various information and functionality providing techniques Yamauchi. The motivation for the skilled artisan in doing so is to provide an accurate and effective log entries to user with all the necessary information pertaining to the events that occurred as taught by Yamauchi. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Ito, Isobel and Yanamura and Yamauchi to reach the aforementioned advantage.
Regarding claim 9, Combination of Ito with Yamauchi further teaches wherein plurality of pieces of log information includes at least log information about a print function (Ito, print function, paragraphs 27, 33 and Yamauchi, scanning and faxing, other printing functions (monochrome), fig. 4 col. 1, lines 36-42).
Regarding claim 10, Combination of Ito with Yamauchi further teaches wherein plurality of pieces of log information includes at least log information about a scan function (Yamauchi, scanning and faxing, other printing functions (monochrome), fig. 4 col. 1, lines 36-42).
It would have been advantageous to modify the image processing apparatus with log storing techniques as taught by Ito, Isobel and Yanamura to include various information and functionality providing techniques Yamauchi. The motivation for the skilled artisan in doing so is to provide an accurate and effective log entries to user with all the necessary information pertaining to the events that occurred as taught by Yamauchi. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Ito, Isobel and Yanamura and Yamauchi to reach the aforementioned advantage.
Regarding claim 11, Combination of Ito with Yamauchi further teaches wherein plurality of pieces of log information includes at least time information (Yamauchi, execution date/time, fig. 4).
It would have been advantageous to modify the image processing apparatus with log storing techniques as taught by Ito, Isobel and Yanamura to include various information and functionality providing techniques Yamauchi. The motivation for the skilled artisan in doing so is to provide an accurate and effective log entries to user with all the necessary information pertaining to the events that occurred as taught by Yamauchi. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Ito, Isobel and Yanamura and Yamauchi to reach the aforementioned advantage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Watanabe, US 2016/0224287 – teaches setting first power-on flag and performing different processing based on flag on or off setting, paragraph 26.
Shibata, US 2018/0048785 – teaches performing different processing based on first time power-on and subsequent power-on, paragraph 114.
Baba, US 2018/0024794 – teaches when the memory capacity for storage becomes insufficient, the image forming apparatus 103 overwrites old job logs with new job logs, paragraph 25.
                                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672